Citation Nr: 0905584	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-01 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right foot bunion.

2.  Entitlement to service connection for aortic valve 
replacement (claimed as heart condition).  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
schizoaffective disorder with bipolar disorder (also claimed 
as schizophrenia).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to 
January 1975.  

The matter of new and material evidence to reopen a claim of 
entitlement to service connection for schizoaffective 
disorder with bipolar disorder (also claimed as 
schizophrenia) comes to the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in February 2006, a statement of the 
case was issued in February 2006, and a substantive appeal 
was received in January 2007.  The matters of service 
connection for right foot bunion and aortic valve replacement 
(claimed as heart condition) come to the Board from a 
September 2006 rating decision of a VA RO.  A notice of 
disagreement was filed in September 2006, a statement of the 
case was issued in March 2007, and a substantive appeal was 
received in April 2007.  In his substantive appeals, the 
appellant requested Board hearings; however, he withdrew 
those requests in April 2007.  


FINDINGS OF FACT

1.  A right foot bunion was not manifested during the 
Veteran's active duty service or for many years thereafter, 
nor is right foot bunion otherwise causally related to such 
service.

2.  Aortic valve replacement (claimed as heart condition) was 
not manifested during the Veteran's active duty service or 
for many years thereafter, and is not shown to be causally or 
etiologically related to service.  

3.  In an October 1998 rating decision, the RO denied 
entitlement to service connection for schizophrenia; the 
Veteran did not file a notice of disagreement.

4.  In May 2005, the Veteran filed a request to reopen his 
claim of service connection for schizoaffective disorder with 
bipolar disorder (also claimed as schizophrenia). 

5.  Evidence received since the October 1998 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for schizoaffective disorder with 
bipolar disorder (also claimed as schizophrenia).  


CONCLUSIONS OF LAW

1.  A right foot bunion was not incurred in or aggravated by 
the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

2.  Aortic valve replacement (claimed as heart disability) 
was not incurred in or aggravated by active service, nor may 
it be presumed to be incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2008).

3.  The October 1998 rating decision denying service 
connection for schizophrenia is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

4.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for 
schizoaffective disorder with bipolar disorder (also claimed 
as schizophrenia).  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000
	
Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in May 2005 for the bunion issue, June 2005 for the 
schizophrenia issue, and May 2006 for the heart issue.  In 
April 2006, the Veteran was provided with notice of the types 
of evidence necessary to establish a disability rating and 
the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court also issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006) during the pendency of this appeal which 
addressed the appropriate VCAA notice to be provided in cases 
involving the submission of new and material evidence to 
reopen previously decided issues.  The Court found that VA 
must notify a claimant of the evidence and information needed 
to reopen the claim, as well as the evidence and information 
needed to establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.

The Board notes that a January 2006 letter explained to the 
Veteran what constitutes "new" evidence and what 
constitutes "material" evidence.  Thus, the Board concludes 
that the Veteran has been provided with the type of notice 
contemplated by the Court in Kent and no additional notice is 
necessary.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Board acknowledges that the Veteran's service medical 
records are not on file.  Due to the missing service medical 
records, the Board recognizes its heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

The Board declines to obtain a medical nexus opinion with 
respect to the issues of entitlement to service connection 
for right foot bunion and aortic valve replacement (claimed 
as heart condition) because no continuity of pertinent 
symptomatology following service is shown nor is there any 
medical suggestion that the Veteran's current right foot 
bunion and aortic valve replacement (claimed as a heart 
condition) are otherwise related to his service.  The Board 
concludes that the record as it stands includes sufficient 
competent evidence to decide the claim and that no VA 
examinations with etiology opinions are necessary.  38 C.F.R. 
§ 3.159(c)(4).  Indeed, any opinions relating current right 
foot bunion and aortic valve replacement (claimed as heart 
condition) to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.  The duty to assist is not invoked where 'no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.'  38 U.S.C.A. § 5103A(a)(2).

With regard to the schizophrenia issue, no examination is 
required since the request to reopen the claim is denied in 
this decision.  A VA examination is not required with regard 
to a claim to reopen a finally adjudicated claim unless new 
and material evidence is received.  38 C.F.R. 
§ 3.159(c)(4)(iii).

The evidence of record also contains the Veteran's post-
service VA and private medical records.  The Veteran has not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and has not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied.  For all the foregoing reasons, the Board 
will proceed to the merits of the Veteran's appeal.  



Service connection criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular disease, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Right Foot Bunion

Analysis

VA outpatient treatment records dated in April 2006 reflect 
that the Veteran complained of problems with a right foot 
bunion.  

Despite the Veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his right foot 
bunion is etiologically related to service or any incident 
therein.  The record does not show pertinent complaints or 
medical treatment for a number of years after discharge from 
service.  A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Thus, the Board finds that the lack of any evidence 
of continuing right foot bunion for many years between the 
period of active duty and the evidence showing treatment for 
right foot bunion is itself evidence which tends to show that 
no right foot bunion was incurred as a result of service.  

While acknowledging the Veteran's belief that his right foot 
bunion is due to service, it is well established that as a 
layperson, the Veteran is not considered capable of opining 
as to the etiology of his disability.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Thus, service connection for right foot bunion is not 
warranted.  

Aortic Valve Replacement (claimed as Heart Condition)

Analysis

Private medical records from Scott & White dated in January 
2006 reflect that the Veteran was assessed with perioperative 
atrial fibrillation, status post emergent ascending aorta 
dissecting aneurysm repair and replacement, and aortic valve 
replacement on December 30, 2005.  

Despite the Veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his heart 
condition is etiologically related to service or any incident 
therein.  Furthermore, there is no medical evidence showing 
that heart condition manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from active service, and therefore service connection for 
heart condition may not be presumed to have had its onset in 
service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).   In this case is appears that heart condition was not 
documented for a number of years after service.

The Board has considered the Veteran's own lay statements to 
the effect that his heart condition is causally related to 
his active service; however, it is noted that there is no 
medical evidence of record to support such a theory and the 
Veteran has not been shown to have the medical expertise 
necessary to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision for the issues adjudicated by this decision.  38 
U.S.C.A. § 5107(b).

New and Material Evidence for Service Connection for 
Schizoaffective Disorder with Bipolar Disorder (also claimed 
as Schizophrenia)

Criteria & Analysis

The Veteran's claim of service connection for schizophrenia 
was denied in an October 1998 rating decision.  The Veteran 
did not file an appeal, thus the rating decision is final.  
38 U.S.C.A. § 7104.  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 
F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim of service 
connection for schizoaffective disorder with bipolar disorder 
(also claimed as schizophrenia) was received in May 2005, and 
the regulation applicable to his appeal provides that new and 
material evidence means existing evidence that by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2008).  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

At the time of the October 1998 rating decision, the 
Veteran's VA outpatient treatment records and Social Security 
Administration (SSA) records, including a September 1994 
diagnosis of schizoaffective disorder, were of record.  Based 
on the record at that time, the RO denied service connection 
for schizophrenia based on a finding of no evidence 
connecting any current schizophrenia with service.  As 
already noted, the Veteran did not initiate an appeal from 
the October 1998 rating decision denying his claim.  
Therefore, VA may not undertake another merits analysis of 
the underlying service connection claim unless new and 
material evidence is received.    

Turning to the evidence which has been received since the 
October 1998 decision, the Board notes that newly received 
evidence includes various VA outpatient treatment records, 
including from November 2000, reflecting a diagnosis of 
schizoaffective disorder.  

After reviewing the evidence received since the October 1998 
rating decision, the Board is unable to find any evidence 
which adds anything to the record that was not known in 1998.  
The Veteran has schizophrenia, but the RO was aware of 
schizoaffective disorder in 1998.  There is no new medical 
evidence which shows current schizophrenia related to 
service.  

In sum, the Board finds that the evidence received since the 
1998 rating decision does not raise a reasonable possibility 
of substantiating the service connection claim.  As such, new 
and material evidence has not been received and the claim has 
not been reopened.  


ORDER

Service connection for right foot bunion is not warranted.

Service connection for aortic valve replacement (claimed as 
heart condition) is not warranted.  

New and material evidence has not been received to reopen the 
claim of service connection for schizoaffective disorder with 
bipolar disorder (also claimed as schizophrenia).

The appeal is denied as to all issues.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


